465 F.2d 1401
UNITED STATES of America, Plaintiff-Appellee,v.Ricardo SMITH, Defendant-Appellant.
No. 72-1807 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Oct. 12, 1972.

Appeal from the United States District Court for the Southern District of Mississippi.
Before BELL, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1  ,2


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 Appellant alleged four points of error in the trial proceeding: (1) denial of a motion to sever the trial of the two counts under which he was indicted; (2) denial of a motion to sever appellant's trial from that of his codefendant; (3) admission of testimony involving other offenses; and (4) harassment of defendant's witnesses by the trial judge